Title: To James Madison from James Francis Armstrong, 25 March 1808
From: Armstrong, James Francis
To: Madison, James



Sir,
Trenton March 25. 1808

Suffer for a moment an old collegiate acquaintance to intrude and solicit the interest of the Secretary of state in advocating an application which he is making for a Captaincy of Infantry for his Son.  The necessary recommendations will be forward by the Governor of this state to Genl. Helms to be laid before the proper department.  May I not confidently appeal to Mr. Madison, that my revolutionary services, justify my application?  A rheumatick complaint of many years continuance, & of unusual severity has almost cut off my intercourse with the world, and compelled me to expend that patrimony which I wished to have preserved for a dear family.  This circumstance had often almost constrained me to lay my situation before the Secretary of State, to see if haply some humble appointment might be made for me, as there can be no doubt but all the pains & infirmities which I have experienced have been the consequence of my exposure to wet & dry, to heats & colds during our revolutionary war.  To no person would I sooner make application for my self than to Mr. Madison, should our common country confer on him its administration, to which he has so fair a claim, & of which the prospects are so flattering.  In the mean time Mr. Madison, I trust will excuse the liberty I take in troubling him with the present application.  I will look with confidence his influence & interest as far as they are consistent with his views & his Situation.  With much esteem & regard I am Sir, your obedient Servant

James F. Armstrong

